UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2013 DTS, INC. (Exact name of registrant as specified in its charter) Delaware 000-50335 77-0467655 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5220 Las Virgenes Road Calabasas, CA (Address of principal executive offices) (Zip Code) (818) 436-1000 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 7, 2013, DTS, Inc. (the “Registrant”) issued a press release announcing its preliminary financial results for the quarter ended June 30, 2013 and related information. In addition, the Registrant announced that it expects to file a Notification of Late Filing on Form 12b-25 with the Securities and Exchange Commission requesting a 5-day extension to file its Quarterly Report on Form 10-Q for the quarter ended June 30, 2013. A copy of the press release is furnished as Exhibit 99.1 hereto, and the information in Exhibit 99.1 is incorporated herein by reference. The information in this Current Report, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement or other document filed with the Commission, except as shall be expressly set forth by specific reference in such filing. In addition, information on the Registrant’s website is not incorporated by reference into this Current Report and should not be considered part of this Current Report. Item 9.01Financial Statements and Exhibits (d) Exhibits Press release dated August 7, 2013 of the Registrant, announcing its preliminary financial results for the quarter ended June 30, 2013 and related information. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. DTS, INC. Date: August 7, 2013 By: /s/ Melvin Flanigan Melvin Flanigan Executive Vice President, Finance and Chief Financial Officer (principal financial and accounting officer) Exhibit Index ExhibitNo. Description Press release dated August 7, 2013 of the Registrant, announcing its preliminary financial results for the quarter ended June 30, 2013 and related information.
